Citation Nr: 1809786	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-53 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating greater than 10 percent for chronic radio-humeral bursitis, right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for tinnitus is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran suffers from tinnitus that is related to noise exposure in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2017); 38 C.F.R. §§ 3.303 (2017).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"); VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017) (noting that the Compensation Service has determined sensorineural hearing loss is an organic disease of the nervous system). 

Concerning the Veteran's claim of service connection for tinnitus, the RO denied the Veteran's claim upon finding that tinnitus had not been diagnosed.  Specifically, when examined in February 2014, the Veteran did not report recurrent tinnitus.  Notably, however, in disagreeing with the RO's denial of service connection for tinnitus, the Veteran, in his May 2014 notice of disagreement, indicated that he had suffered from ringing and buzzing in his ears since service.  The Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  Resolving the reasonable doubt created by the inconsistency regarding whether the Veteran does experience symptoms of tinnitus in favor of the Veteran, the Board finds that he does currently, and also has since service, experienced tinnitus.  38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any other point").  

Moreover, service connection for hearing loss due to in-service noise exposure has been established.  Thus, in-service noise exposure is conceded in this case.  In this regard, the Board points out that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his service-connected hearing loss, i.e., in-service exposure noise exposure.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the Veteran's service-connected hearing loss and right elbow disabilities, the Veteran maintains that these disabilities are more severe than initially rated.  A review of the record shows that the Veteran was last afforded a VA audiological examination in February 2014 and an elbow and forearm examination in April 2014.  In his November 2016 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran reported that suffered from chronic pain, limited motion, weakness, and fatigue in his right elbow.  He also reported having great difficulty hearing.  In a January 2018 Informal Hearing Presentation, the Veteran's representative requested that the claim for higher initial ratings for the Veteran's service-connected hearing loss and right elbow disability be remanded for the Veteran to be afforded new VA examination, noting that the Veteran was last examined in 2014.  

VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C. § 5103A(d)(2) (2012).  Here, in consideration of the statements made by the Veteran in his VA Form 9 and his representative's request that the claims be remanded for new VA examinations, the Board finds that a remand is necessary for the Veteran to be scheduled for additional VA examinations to determine the current severity of his service-connected hearing loss and right elbow disability, as it appears that the Veteran may have experienced an increase in the severity of his symptoms since last examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Harrisburg, Illinois, VA Community Based Outpatient Clinic (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  After all records and/or responses have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

3.  After all records and/or responses have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his right elbow disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the right elbow, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right elbow joint.  In addition, the range of motion of the opposing joint should also be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After the above development has been completed, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


